DETAILED ACTION
This office action is in response to applicant’s communication dated 1/28/2021. If needed, this communication is herein referred to as “Amendment”. 
The Amendment was in response to examiner's non-final office action dated 10/28/2020. If needed, this office action is herein referred to as “Previous OA”.
Any citation of the instant specification is as published in US Patent Application Publication 20170061428.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-20 are pending and are currently being examined.

Response to Amendment
103 Rejections
Applicant’s arguments, in Amendment filed 1/28/2021 with respect to 103 rejection of claims 1-20 have been fully considered and are persuasive (Amendment, Pgs 10-11) based on the prior art not teaching the concept of generating of common identification based on social media in combination with the other limitations of the claims as a whole.  The 103 rejection of claims 1-20 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Representative claim 1 recites a system used to perform operations comprising: (1) accessing social media information, (2) generating, based on the accessing of the social media information, a common identifier for the user, the common identifier being defined as a combination of: an identifier of a merchant, an identifier of the user, and a funding instrument associated with the user, the common identifier indicating a consent of the user for the merchant or an entity associated with the funding instrument to perform one or more activities in one or more predefined environments, (3) receiving, after the common identifier has been generated, a token associated with a request to complete a first transaction involving the user and the merchant, the request containing a first location of the user at a time the request is received, (4) determining, based on information associated with the common identifier, whether to approve the first transaction, wherein the determining whether to approve the first transaction comprises: analyzing one or more postings of the user, determining, based on the analyzing, a second location of the user when the one or more postings of the user were made, determining whether the first transaction is an activity of the one or more activities, and evaluating a risk of the first transaction in response to a match or a mismatch between 
All of the claimed operations, as drafted, are operations that under its broadest reasonable interpretation covers performance of the operations by a human in the mind and/or manually (e.g., using pen and paper), except for the recitation of generic computer components. That is, other than reciting “system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations”. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a human in the mind and/or manually, except for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activity” (specifically, the claimed operations are directed to organizing human commercial/sales activities) groupings of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of “system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations”, used to perform the claimed operations. The system (and it’s i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The lack of detail in the specification concerning the system (e.g. computer system 1400,  ¶ 91 and FIG. 14) usable to implement the instant invention points to the fact that the system is so well-known that it need not be described in detail in the patent specification. 
The claim also recites the additional elements of “provided by a user on an electronic social media network” and “on the electronic social media network”. However, these amount to merely indicating a technological environment of social media network. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply the exception using a generic computer component and merely indicating a technological environment is not sufficient to integrate the abstract idea(s) into a practical application. Therefore, the claim is directed to an abstract idea(s).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component and merely indicating a technological environment. Mere instructions to apply the exception using a generic computer component and merely indicating a technological environment is not sufficient to integrate the abstract idea(s) 

	The remaining claims (claims 2-20) contain similar limitations and/or simply further recite the abstract idea(s) and/or other limitations that do not amount to meaningful limitations. Therefore, claims 2-20 are also not patent eligible for the same/similar reasons as described above for representative claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Daya (US 20130232159 A1) – pertinent for teaching the concept of generating a profile for a target customer based on social media information (¶ 45). 
Appelman (US 20050216300 A1) – pertinent for teach the concept of generating a unique social network id (¶ 65). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gabriel Mercado/Examiner, Art Unit 3685            

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685